EXHIBIT 10.1



AMENDMENT #10 TO AMENDED AND RESTATED AGREEMENT FOR WHOLESALE FINANCING


This Amendment #10 to Amended and Restated Agreement for Wholesale Financing
(“Amendment”) is entered into on May 15, 2020, by and among ePlus Technology,
inc. (“Technology”), ePlus Technology Services, inc. (“Services”) and SLAIT
Consulting, LLC (“SLAIT”; and together with Technology and Services, each
sometimes referred to as a “Dealer,” and sometimes referred to collectively,
jointly and severally, as “Dealer”) and Wells Fargo Commercial Distribution
Finance, LLC (“CDF”) and is to that certain Amended and Restated Agreement for
Wholesale Financing dated July 23, 2012, by and between Dealer and CDF (as the
same has been amended by that certain Amendment #1 to Amended and Restated
Agreement for Wholesale Financing dated July 31, 2014, that certain Amendment #2
to Amended and Restated Agreement for Wholesale Financing dated July 24, 2015,
that certain Amendment #3 to Amended and Restated Agreement for Wholesale
Financing dated October 20, 2015, that certain Amendment #4 to Amended and
Restated Agreement for Wholesale Financing dated July 28, 2016, that certain
Amendment #5 to Amended and Restated Agreement for Wholesale Financing dated
July 27, 2017, that certain Amendment #6 to Amended and Restated Agreement for
Wholesale Financing dated February 15, 2018, that certain Amendment #7 to
Amended and Restated Agreement for Wholesale Financing dated January 15, 2019,
that certain Amendment #8 to Amended and Restated Agreement for Wholesale
Financing dated December 12, 2019 that certain Amendment #9 to Amended and
Restated Agreement for Wholesale Financing dated March 31, 2020 and that certain
Joinder to Amended and Restated Business Financing Agreement and to Amended and
Restated Agreement for Wholesale Financing dated January 19, 2019 and as further
amended, restated, amended and restated, modified, extended, renewed,
substituted, and/or supplemented, the “Agreement”). All terms which are not
defined herein shall have the same meaning in this Amendment as in the
Agreement.


NOW THEREFORE, in consideration of the premises and of the mutual promises
contained herein and in the Agreement, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


1. Section 2 of the Agreement is hereby deleted in its entirety and replaced
with the following:


“Credit Facility. Subject to the terms of this Agreement, CDF agrees to provide
to Dealer an inventory floorplan credit facility of (i) except during a
Temporary Uplift Period, Two Hundred Seventy-Five Million Dollars
($275,000,000.00) and (ii) during any Temporary Uplift Period, Three Hundred
Fifty Million Dollars ($350,000,000.00); provided, however, that at no time will
the sum of (i) Open Approvals and (ii) the principal amount outstanding under
Dealer’s inventory floorplan credit facility with CDF under this Agreement
(collectively, the “Aggregate Floorplan Outstandings”), (b) the Letter of Credit
Obligations (as defined in the BFA (as defined below)) and (c) the principal
amount outstanding under Dealer’s Accounts Receivable Facility Limit (as defined
below) (the sum of (a), (b) and (c), collectively, the “Aggregate Outstandings”)
exceed the Aggregate Facility Limit (as defined below).  CDF’s decision to
advance funds will not be binding until the funds are actually advanced.


In addition, subject to the terms of the Amended and Restated Business Financing
Agreement between CDF and Dealer dated July 23, 2012, as amended, restated,
amended and restated, modified, extended, renewed, substituted, and/or
supplemented from time to time (the “BFA”), CDF agrees to provide to Dealer an
accounts receivable facility of One Hundred Million Dollars ($100,000,000.00)
(the “Accounts Receivable Facility Limit”); provided, however, that at no time
will the Aggregate Outstandings exceed the Aggregate Facility Limit. CDF’s
decision to advance funds will not be binding until the funds are actually
advanced.


If, at any time, the Aggregate Outstandings exceeds the then applicable
Aggregate Facility Limit, Dealer will immediately pay to CDF an amount not less
than the difference between (i) the Aggregate Outstandings and (ii) the
Aggregate Facility Limit.


1

--------------------------------------------------------------------------------

As used herein, “Aggregate Facility Limit” means (i) except during a Temporary
Uplift Period, Two Hundred Seventy-Five Million Dollars ($275,000,000.00) and
(ii) during any Temporary Uplift Period, Three Hundred Fifty Million Dollars
($350,000,000.00).


As used herein, “Temporary Uplift Period” means any period beginning on the date
the uplift is activated by CDF following Dealer’s electronic notification of its
election to temporarily increase Dealer’s Aggregate Facility Limit and ending on
the date specified in such notification, provided that (i) each such temporary
increase shall be for a period of not less than thirty (30) days and (ii) all
such periods shall not exceed one hundred fifty (150) days in the aggregate in
any calendar year.


As used herein, “Open Approvals” means CDF’s indication to a vendor that CDF
will provide financing to Dealer for a particular invoice(s) issued by such
vendor for the purchase of inventory by Dealer but with respect to invoice(s)
which CDF has not yet financed.


2. The last two sentences to Section 3 of the Agreement are hereby deleted in
its entirety and replaced with the following:


“Financing Terms and Statements of Transaction.


If Dealer objects to the terms of any Transaction Statement, Dealer agrees to
pay CDF for such inventory in accordance with the most recent terms for similar
inventory to which Dealer has not objected (or, if there are no prior terms, at
the Libor Rate plus two percent (2.00%) per annum (the "Libor Rate" is defined
as the greater of (i) the One month Libor as published in the "Money Rates"
column of The Wall Street Journal each day and (ii) seventy-five hundredths of
one percent (0.75%)), but Dealer acknowledges that CDF may then elect to
terminate Dealer's financing program pursuant to Section 17, and cease making
additional advances  to  Dealer.   However, such termination will not accelerate
the maturities of advances previously made, unless Dealer shall otherwise be in
default of this Agreement.”


3. Section 5, Subsection (s) of the Agreement is hereby deleted in its entirety
and replaced with the following:


“Affirmative Warranties and Representations.


From and after the occurrence of a Covenant Triggering Event (as defined below),
Dealer will maintain a Fixed Charge Coverage Ratio (as defined below) of no less
than 1.10:1.0 as of the last calendar day of each fiscal quarter for the then
preceding twelve month period.  A “Covenant Triggering Event” means if at any
time: (i) Excess Availability for three (3) consecutive business days is less
than the greater of (a) 12.5% of the Gross Borrowing Base (as defined in the
BFA) or (b) Seventeen Million Five Hundred Thousand Dollars ($17,500,000.00), or
(ii) a default under Section 13 of the Agreement has occurred and is continuing.
The “Fixed Charge Coverage Ratio” means for any period of calculation, the ratio
of (A) EBITDA minus the sum of (1) taxes on or measured by income paid or
payable in cash, plus (2) unfinanced capital expenditures, to (B) the sum of (1)
interest expense paid or payable in cash, plus (2) actual payments of principal
on Debt (as defined below) (excluding payments of principal with respect to this
Agreement or the BFA) plus (3) distributions paid in cash to the equity holders
of Dealer.


2

--------------------------------------------------------------------------------

For purposes of this paragraph, (i) “Excess Availability” means the Gross
Borrowing Base (as defined in the BFA) minus the Aggregate Outstandings (but
excluding Open Approvals), (ii) “EBITDA” means for any period of calculation,
the net income of Dealer before provision for income taxes, interest expense
(including without limitation, implicit interest expense on capitalized leases),
depreciation and amortization, excluding therefrom (to the extent included): (A)
nonoperating gains (including, without limitation, extraordinary or nonrecurring
gains, gains from discontinuance of operations and gains arising from the sale
of assets other than inventory) during the applicable period; (B) net earnings
of any business entity in which Dealer has an ownership interest (other than a
wholly owned subsidiary) unless such net earnings shall have actually been
received by Dealer in the form of cash distributions; (C) any portion of the net
earnings of any subsidiary which for any reason is unavailable for payment of
dividends to Dealer; (D) the earnings of any entity to which any assets of
Dealer shall have been sold, transferred or disposed of, or into which Dealer
shall have merged, or been a party to any consolidation or other form of
reorganization, prior to the date of such transaction; (E) any gain arising from
the acquisition of any securities of Dealer; and (F) non-operating losses
arising from the sale of capital assets during such period, and adding thereto
(to the extent excluded) (G) any non-cash compensation paid by any Dealer to
such Dealers employees in the form of shares or rights to purchase shares of
such Dealer’s stock, to the extent such non-cash compensation was expensed in
the applicable period, and (H) transaction fees, costs and expenses incurred in
connection with the consummation of any acquisition permitted hereunder, (iii)
“Net Revenues” means all revenues arising out of Dealers’ sales of goods and
services, and (iv) “Debt” means all of Dealer’s liabilities and indebtedness for
borrowed money of any kind and nature whatsoever, whether direct or indirect,
absolute or contingent, and including obligations under capitalized leases and
obligations related to financing of acquisitions, whether or not direct recourse
liability has been assumed by Dealer. The foregoing terms will be determined in
accordance with generally accepted accounting principles consistently applied.”


4. Section 6, Subsections (c) and (d) of the Agreement are hereby deleted in
their entirety and replaced with the following:


“(c) (i) merge or consolidate with another entity unless Dealer is the surviving
entity of such merger or consolidation and, before and after giving effect to
such merger or consolidation, Dealer is in full compliance with all of the
covenants contained in this Agreement and the Other Agreements, on a pro forma
basis or (ii) divide itself pursuant to Section 18-217 of the Delaware Limited
Liability Company Act or any similar law or statute; (d) acquire the assets or
ownership interest of any other entity (including by way of merger or
consolidation) unless (i) before and after giving effect to such acquisition,
Dealer is in full compliance with all of the covenants contained in this
Agreement and the Other Agreements, on a pro forma basis and (ii) Dealer has
provided written notice to CDF at least five (5) business days prior to the
closing of the acquisition of ownership interest of any other entity and at
least three (3) business days prior to the closing of any asset acquisition,
together with such information with respect to such acquisition as CDF may
reasonably request, including without limitation such information as may be
required by CDF to complete its “know your customer” due diligence.”


5. Section 6 of the Agreement is hereby amended by deleting the second to last 
sentence in such Section and replacing it with the following:

3

--------------------------------------------------------------------------------

“Notwithstanding the foregoing subsections (k) and (l), Dealer, from time to
time, may make a dividend to ePlus inc. if, after giving effect to such
dividend, and as of the date of such dividend, (i) Dealer is not in default
under the terms and conditions of this Agreement, (ii) Dealer’s Excess
Availability is not less than seventeen and one half percent (17.5%) of the
Aggregate Facility Limit in place as of the date such dividend is to be made.”


6. Section 8 of the Agreement is hereby amended by adding the following
subsection (d) at the end thereof:

“, and (d) within forty-five (45) days after the end of each of the Dealer’s
fiscal quarters, a completed compliance certificate substantially in the form
attached hereto as Exhibit 8(d).”


7. The attached Exhibit 8(d) is hereby added to the Agreement.

8. Each Dealer hereby ratifies and confirms the Agreement, as amended hereby,
and each Other Agreement (as defined in Amended and Restated Business Financing
Agreement between CDF and Dealer dated July 23, 2012, as amended, restated,
amended and restated, modified, extended, renewed, substituted, and/or
supplemented from time to time) executed by such Dealer in all respects.


9. Each Dealer hereby unconditionally releases, acquits, waives, and forever
discharges CDF and its successors, assigns, directors, officers, agents,
employees, representatives and attorneys from any and all liabilities, claims,
causes of action or defenses, if any, and for any action taken or failure to
take action, existing at any time prior to the execution of this Amendment.


10. This Amendment shall be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their participants, successors and
assigns.


11. This Amendment may be executed in any number of counterparts, each of which
counterparts, once they are executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same agreement. This Amendment may be executed by any party to this
Amendment by original signature, facsimile and/or electronic signature.




[Remainder of Page Intentionally Left Blank]




4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Dealer and CDF have executed this Amendment as of the date
first set forth hereinabove.



 
“DEALER”
           
EPLUS TECHNOLOGY, INC.
               
By:
/s/ Elaine D. Marion
     
Print Name:
Elaine D. Marion
     
Title:
CFO
         
EPLUS TECHNOLOGY SERVICES, INC.
               
By:
/s/ Elaine D. Marion
     
Print Name:
Elaine D. Marion
     
Title:
CFO
         
SLAIT CONSULTING, LLC
               
By:
/s/ Elaine D. Marion
     
Print Name:
Elaine D. Marion
     
Title:
CFO
         
“CDF”
           
WELLS FARGO COMMERCIAL DISTRIBUTION FINANCE, LLC
               
By:
/s/ Jack Morrone
     
Print Name:
 Jack Morrone
     
Title:
Duly Authorized Signatory









5

--------------------------------------------------------------------------------